                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 MARGARET NOEL AND MICHAEL NOEL,

                Plaintiffs,
                                                                   Civ. No. 2:18-04798
        V.


 THE BANK Of NEW YORK MELLON F/KIA THE                                  OPINION
 BANK Of NEW YORK AS TRUSTEE FOR THE
 CERTIFICATE HOLDERS OF THE CWABS, INC.,
 ASSET-BACKED CERTIFICATES, SERIES
 2006-14; JOHN AND JANE DOES 1-100,

                Defendants.


John Michael Vazguez, U.S.D.J.


       Pro se Plaintiffs Margaret and Michael Noel bring this action against Defendant The Bank

of New York Mellon f/k/a The Bank of New York as Trustee for the Certificate Holders of the

CWABS, Inc., Asset-Backed Certificates, Series 2006-14 (“BNYM”) and fictitious individuals.

Plaintiffs seek declaratory judgment and damages resulting from a 2016 state court foreclosure

judgment on their property. ECF No. 1. BNYM moves to dismiss for lack of subject-matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(l) and for failure to state a claim under

Rule 12(b)(6). ECF No. 7. The motion was decided on the papers without oral argument. L. Civ.

R. 78.1(b). For the following reasons, Defendant’s motion to dismiss is granted.




                                                1
    I.      BACKGROUND1

         In July 2006, Countrywide Home Loans, Inc. (“Countrywide”) issued Plaintiffs a mortgage

secured by their property. See McKenna Cert., Ex. A,        ¶J   1—3, 12, ECF No. 7-1. In January 2015,

BNYM, as the assignee of the loan, filed a foreclosure action in the Superior Court of New Jersey

(the “Foreclosure Action”). Id. Plaintiffs filed an uncontested answer, asserting no defenses or

counterclaims but denying defaulting on their mortgage and asserting they lacked information as

to BNYM’s standing to foreclose. Id., Ex. B,    ¶J 6, 7,   10. Afier answering, Plaintiffs filed a motion

to dismiss, Id., Ex. C, which was denied, id., Ex. D. Ultimately, in April 2016, the state court

entered a final judgnient in BNYM’s favor. The court found that Plaintiffs’ Answer “does not

dispute the priority or validity of the Plaintiffs mortgage” and thus issued BNYM a writ of

possession and ordered the mortgaged property be sold through a sheriffs sale. Id., Ex. E. This

federal action followed.

         In March 2018, the Noels filed the current matter, bringing four causes of action. In Count

I, the Noels contend BNYM violated the Real Estate Settlement Procedures Act (“RESPA”). 12

U.S.C.   § 2601   et seq., and its implementing regulations upon “failing to properly respond to three

different [Notices of Error]” (“NoEs”) and Requests for Information (“Rf Is”). Compi.           ¶ 9—10.
Plaintiffs claim that these “willful violations are part of a pattern and practice of behavior in

conscious disregard for the rights of borrowers.” Id.      ¶   11. In Count II, the Noels accuse BNYM


I
  At this stage, “courts generally consider only the allegations contained in the complaint, exhibits
attached to the complaint and matters of public record” as well as “an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are
based on that document.” Pension Ben. Gztar. Corp. v. White Consol. Indus., Inc., 99$ F.2d 1192,
 1196 (3d Cir. 1993) (citations omitted); see also Martinez Bank ofAm., JMA., 664 F. App’x 250,
254 n.7 (3d Cir. 2016) (per curiam) (“Defendants attached Martinez’s state court filings to their
motion to dismiss. The District Court correctly recognized that it could consider ‘matters of the
public record’ in deciding Defendants’ motion under Fed. R. Civ. P. l2(b)(6).”). The Court will
thus consider the documents filed in the state court foreclosure action.

                                                    2
of wrongful debt collection, in violation of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C.    § 1692   et seq. Compi.   ¶J 13—17. In Count III, the Noels assert that BNYM violated the
New Jersey Consumer Fraud Act (“NJCFA”), N.J. Stat. Ann.              §   56:8-1 et seq., Compl.   ¶J 18—26,
when it “continued to try to acquire possession of the property via Sheriffs Sale, even while

knowing that there were many irregularities regarding the alleged loan to Plaintiffs,” Id.         ¶ 22. In
Count IV, the Noels replead the previously alleged counts in an implied covenant of good faith

and fair dealing claim. Id.   ¶J 27—3 5. Plaintiffs accuse BNYM of “stringing [them] along for a loan
modification, failing to respond to the Notices of Error and Requests for Information,” Id.            ¶ 30,
“refusing [and “blatantly refusing”] to provide any follow up information,” Id.             ¶J 31—32, and
“proceeding to [a] Sheriffs Sale while Plaintiffs awaited promised responses,” Id. 33, all in “an

attempt to evict Plaintiffs from the subject property,” Id.   ¶ 34.
    II.      LEGAL STANDARD

          Rule 12(b)(1) compels a court to dismiss an action if it lacks a statutory or constitutional

basis to adjudicate a controversy. See ErieNet, Inc. v. Velocity Net, Inc., 156 F.3d 513, 515 (3d

Cir. 1998) (citations omitted). Challenges for want of jurisdiction may be facial or factual. Davis

v. Wells Fargo, 824 f.3d 333, 346 (3d Cir. 2016). In a factual attack like the one presented here,

the movant “attacks the factual allegations underlying the complaint’s assertion of jurisdiction.”

Id. (citation omitted). Unlike in facial attacks when the court reviews only allegations in the

complaint, courts are free in reviewing a factual attack to weigh competing evidence, and the party

filing suit has the burden to show jurisdiction exists. See Id. (citing Mortensen v. first fed. Say.

& Loan Ass ‘ii, 549 F.2d 884, 891 (3d Cir. 1977)).

          To survive a Rule 12(b)(6) motion to dismiss, a complaint must allege “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570




                                                    3
(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding a motion to dismiss, a court must

accept all plausible allegations in the complaint as true and draw all reasonable inferences in the

plaintiffs favor. See Belt Att. Corp., 550 U.S. at 555. But a court cannot “accept unsupported

conclusions and unwarranted inference, or a legal conclusion couched as a factual allegation.”

Casttebeny v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017) (citation and quotation marks omitted).

    III.      DISCUSSION

           BNYM moves to dismiss the Complaint on two grounds. first, BNYM argues this Court

lacks jurisdiction to hear Plaintiffs’ claims, compelling dismissal under Rule 12(b)(1). Def.’s Br.

6—13, ECF No. 7. Second, BNYM contends Plaintiffs fail to plausibly plead any claims for relief

under Rule 12(b)(6). Id. at 13—21. As to BNYM’s failure-to-state-a-claim arguments, Plaintiffs

reply with conclusory statements that the allegations conform with “notice pleading” under the

federal Rules. Pis.’ Opp’n 2, ECF No. 8. Plaintiffs also argue this Court has jurisdiction because

“[amy violation of constitutional rights is clearly an issue to be dealt with in a federal court.” Id.

at 4.      Plaintiffs add that “[alt no point in time were [the] claims in this foreclosure action

adjudicated ‘on the merits.” Id. at 6.

              A. Subject Matter Jurisdiction

           BNYM contends the Rooker-fetdrnan doctrine, res judicata, and New Jersey’s entire

controversy doctrine deprives the Court of subject matter jurisdiction. The Court agrees, in part.

                        1. Rooker-fetdntaii Doctrine

           The Rooker-fetdman doctrine prevents federal courts “from exercising appellate

jurisdiction over final state-court judgments’ because such appellate jurisdiction rests solely with



                                                  4
the United States Supreme Court.” Madera v. Arneriquest Mortg. Co., 586 f.3d 228, 232 (3d Cir.

2009) (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam)). The doctrine is limited

to “cases brought by state-court losers” contesting “state-court judgments rendered before the

district court proceedings commenced.” Exxon Mobil Corp.         V.   Saudi Basic Indtts. Corp., 544 U.S.

280, 284 (2005). Thus, the doctrine applies when: “(1) the federal plaintiff lost in state court; (2)

the plaintiff complains of injuries caused by the state-court judgments; (3) those judgments were

rendered before the federal suit was filed; and (4) the plaintiff is inviting the district court to review

and reject the state court judgments.” Great W. Mining & Mineral Co. v. fox Rothschild LLF, 615

F.3d 159, 166 (3d Cir. 2010) (citation and quotation marks omitted and brackets removed). “The

second and fourth requirements are the key to determining whether a federal suit presents an

independent, non-barred claim.” Id.

        Both the first and third factors are met here. Plaintiffs lost in the Foreclosure Action, which

occurred before filing the Complaint. See McKenna Cert., Ex. E (Civil Action Final Judgment,

entered Apr. 28, 2016). The second factor is also met as to the FDCPA, NJCFA, and implied

covenant and good faith claims, but not the RESPA claim. Plaintiffs’ asserted injuries that BNYM

wrongfully foreclosed and made attempts to conduct a sheriffs sale stem directly from the final

judgment entered in the Foreclosure Action. The state court found no dispute as to the “priority

or validity of the   [] mortgage,” issued a writ giving BNYM possession of Plaintiffs’ property, and
ordered a sheriffs sale to satisfy the amounts Plaintiffs’ owed BNYM. See Gage v. Wells Fargo

Bank, NA AS, 521 F. App’x 49, 51 (3d Cir. 2013) (per curiam) (dismissing plaintiffs complaint

challenging the bank’s right foreclose, enforce a foreclosure judgment, and conduct a sheriffs sale

of the property because “[t]hese claims [we]re in essence an attack on the state court judgnwnt of

foreclosure”). Thus, Plaintiffs’ challenge to the mortgage’s validity and BNYM’s right to foreclose



                                                    5
represent complained-of injuries caused by the state-court judgment.

       As to the fourth factor, Plaintiffs simply invite a review and rejection of the state court’s

judgment. Plaintiffs had a full and fair opportunity to contest the validity and priority of their

mortgage in the Foreclosure Action. The state court found their arguments unavailing and the

Court declines Plaintiffs’ invitation to perform an impermissible appellate review of the

Foreclosure Action. See Johnson v. Dc Grandy, 512 U.S. 997, 1005—06 (1994) (“[A] party losing

in state court is barred from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party’s claim that the state judgment

itself violates the loser’s federal rights.”); Ogbebor v. IF. Morgctn Chase, N.A., No. 16-3400, 2017

WL 449596, at * 10 (D.N.J. Feb. 2, 2017) (“[C]ourts in this district regularly hold that the Rooker

Feldman doctrine prohibits claims in a federal action that challenge the validity of the mortgage

or the right to foreclose, since such claims effectively seek to negate or reverse the state court

judgment of foreclosure.” (footnote omitted)). If Plaintiffs wished to challenge the state court’s

decision, they could have filed a motion for reconsideration with the state trial court or appealed

the decision to the Appellate Division of New Jersey.

        For these reasons, Rooker-feldman bars Plaintiffs’ FDCPA, NJCFA, and implied covenant

of good faith and fair dealing claims. Those claims are “brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon Mobil, 544

U.S. at 284. The RESPA claim, however, avoids challenging the validity of the state court

judgment because the allegations center on BNYM’s failure to respond to Plaintiffs’ NoEs and

RFIs. See Compl.   ¶] 9—Il. “Such noncompliance with RESPA does not implicate the validity of
the mortgage or [the bank]’s standing. It is not inconsistent with the existence of a final judgment



                                                  6
of foreclosure.” Siljee v. Att. Stewards/zip Bank, No. 15-1762, 2016 WL 2770206, at *5 (D.N.J.

May 12, 2016). The Court thus examines whether res judicata or the entire controversy doctrine

bars the RESPA claim.

                     2. Res Judicata and the Entire Controversy Doctrine2

       The doctrine ofresjudicata “protect[s] litigants from the burden of relitigating an identical

issue with the same party or his privy and.         .   .   promot[es] judicial economy by preventing needless

litigation.” In re Mtdta,-kev, 536 F.3d 215, 225 (3d Cir. 2008) (citations omitted). It “bars not only

claims that were brought in a previous action, but also claims that could have been brought.” Id.

(citation omitted). “Both New Jersey and federal law apply res judicata or claim preclusion when

three circumstances are present: (I) a final judgment on the merits in a prior suit involving (2) the

same parties or their privies and (3) a subsequent suit based on the same cause of action.” Id. In

New Jersey foreclosure actions, “[o]nly germane counterclaims and cross-claims may be pleaded.”

N.J. Ct. R. 4:64-5. “Germane counterclaims are those that arise out of the mortgage that is the basis

of the foreclosure action   .   .   .   and include claims relating to payment[,] discharge, and incorrect

computation of amounts due.” Mantovani v. Wet/s Fargo Bank N.A., No. 1$-cv-0886, 2018 WL

3849907, at *4 (D.N.J. Aug. 13, 2018) (citations and internal quotation marks omitted).

        Here, the Court is unable to discern if principles of res judicata bar the RESPA claim.

Plaintiffs allege BNYM’s NoE resolution and RF I search procedures violated RESPA and its




2
  Even if the FDCPA, NJCFA, and implied covenant of good faith and fair dealing claims survived
Rooker-Fetdman review, res judicata and the entire controversy doctrine compels dismissal
because those claims “arise out of the mortgage that is the basis of the foreclosure action.”
Coleman v. Chase Home Fin., LLC ex ret. Chase Manhattan Mortg. Corp., 446 F. App’x 469, 472
(3d Cir. 2011) (holding the entire controversy doctrine barred plaintiffs causes of action); Ayres
Fountain v. F. Sm’. Bank, 153 F. App’x 91, 93 (3d Cir. 2005) (per curiam) (“[E]ven if review of
the complaint were not barred byRooker—Feldrnan, we agree with the District Court that
[plaintiffs] claims were barred by resjudicata.”).

                                                               7
implementing regulations. See Compi.   ¶J 9—10.   Yet, nowhere in the Complaint do Plaintiffs plead

the contents of the NoEs and Rf Is and when they sent the communications. Thus, Plaintiffs fail to

plausibly plead facts necessary to support the RESPA claim.

       Pleading the timing of the RESPA allegations is especially important. In New Jersey, post-

foreclosure NoE or RFI communications cannot support a RESPA claim because the mortgage,

and the obligation to respond, extinguishes upon the entry of final judgment. See Perez v. Seterus,

Inc., 2017 WL 5513687, at *4 (finding plaintiffs post-foreclosure communications failed to state

a RESPA claim); Genid e. federal Nat ‘1 Mortg. Ass ‘ii and Seterits, Inc., 2016 WL 4150455, at *3

(D.N.J. Aug. 2, 2016) (dismissing RESPA claims, with prejudice, when the NoE and RFI

communications “occurred after foreclosure, post-sheriffs sale”). If Plaintiffs sent the

communications after the state court entered the foreclosure judgment but before the sheriffs sale

of their property, then they could not have alleged the RESPA claim during the Foreclosure Action.

See Ogbebor, 2017 WL 449596, at *13 (“[T]he RESPA claim was unknown and unaccrued when

the state court entered the uncontested foreclosure judgment. As a result, Plaintiffs did not have an

opportunity to assert the RESPA claim in the state court action based on that conduct.”); In re

Mullarkey. 536 F.3d at 229 (“The entire controversy doctrine does not apply to bar component

claims that are unknown, unarisen, or unaccrued at the time of the original action.” (citations

omitted)). Thus, the Court is unable to conclude if principles ofresjudicata bar the RESPA claim.

But the Court finds the RESPA allegations miss the plausibility mark. Accordingly, the Court will

address the RESPA damages claim because those allegations also contribute to Plaintiffs’ failure

to state a claim.3



 Plaintiffs also invoke the Constitution in an attempt to establish jurisdiction. PIs.’ Opp’n at 4, 7.
But “a bank’s use of a state foreclosure process will not ordinarily constitute a § 1983 violation.”
Swope v. Northumberland Nat’l Bank, 625 F. App’x 83, 86 (3d Cir. 2015). That BNYM obtained

                                                   8
           B. Failure to State a Claim

       Plaintiffs’ opposition failed to refute BNYM’s failure-to-state-a-claim arguments beyond

invoking the notice pleading standard and asserting that the allegations met the “short and plain

statement” requirement of Rule 8(a). PIs.’ Opp’n at 3. Thus, Plaintiffs essentially concede the

four causes of action fail to state claims for relief. E.g., Lawlor v. ESPN Scottts, LLC, I 0-cv-

05886, 2011 WL 675215, at *2 (D.N.J. Feb. 16, 2011) (Issues “raised in an opening brief, but.

uncontested in the opposition brief.   .   .   [are] considered waived or abandoned.”). However, given

the Third Circuit’s preference for deciding issues on the merits, the Court will consider BNYM’s

arguments that Plaintiffs fail to state a plausible RESPA claim.

       To state a RESPA claim, Plaintiffs must allege: “(1) actual damages to the borrower as a

result of the failure to comply with       § 2605; or (2) statutory damages in the case of a pattern or
practice of noncompliance with the requirements of § 2605.” Giordano v. liGCMortg., Inc., 160

F. Supp. 3d 778, 781 (D.N.J. 2016) (citations omitted). Plaintiffs allege actual and pattern or

practice damages. Compl.    ¶ 11—12. As to pleading “actual damages, the borrower has the
responsibility to present specific evidence to establish a causal link between the financing

institution’s violation and their injuries.” Giordano, 160 F. Supp. 3d at 781 (citations omitted). As

to statutory damages, a plaintiff must show how the failure to respond to NoEs or RFIs was

sufficient to constitute “a pattern or practice of noncompliance.” 12 U.S.C.      § 2605(f)(l)(B).
       Here, Plaintiffs’ actual and statutory damages claims fail as a matter of law. “If a plaintiff

simply can allege that failure to respond to a letter caused distress, without more, any RESPA




a state-court foreclosure judgment fails to support a Section 1983 constitutional claim here. “To
reach ‘[a]ny other conclusion would transform every foreclosure action between private parties
into state action of constitutional dimensions.” Id. at 87 (quoting Earnest v. Lowentritt, 690 F.2d
1198, 1202 (5th Cir. 1982)).

                                                        9
claim would survive a motion to dismiss.” Giordano, 160 F. Supp. 3d at 781. That is the case

here. Plaintiffs failed to plausibly plead how BNYM’s NoE resolution and RFI search procedures

proximately caused actual damages or resulted in a pattern or practice of noncompliance to support

statutory damages. See Id. (“[Blare allegations are insufficient as they do not establish that the

alleged distress was ‘as a result of the failure to respond   .   .   .   [or] the financial hardships she was

already experiencing.”). Plaintiffs therefore do not sufficiently state a RESPA claim.

             C. Leave to Amend

          In this Circuit, courts must give a plaintiff leave to replead at least once if the complaint

gives any indication a valid claim might be stated. Grayson v. Mavview State Hosp., 293 F.3d 103,

108 (3d Cir. 2002) (citation omitted). But leave to amend is not warranted when it would be

inequitable or futile. Id.    Here, no amendment could cure the FDCPA, NJCFA, and implied

covenant of good faith and fair dealing claims. See, e.g., Mann v. Vat’1 City Bank of md., 471 F.

App’x 101, 105 (3d Cir. 2012) (per curiam) (affirming dismissal with prejudice when the plaintiff

sought to overturn or negate a state court judgment of foreclosure). But Plaintiffs may replead the

RESPA claim to add sufficient facts to the failure-to-respond allegations and theories supporting

actual and statutory damages. See Giordano, 160 F. Supp. 3d at 785 (placing limits on amending

a RESPA claim).

    IV.       CONCLUSION

          For the foregoing reasons, BNYM’s motion to dismiss is granted. An appropriate order

accompanies this Opinion.

Date: April 1, 2019


                                                                  QQ-c- 7’
                                                         John 1ichaeI Vazqu, J(,LD.J.




                                                    10
